Exhibit 2.1 AGREEMENT AND PLAN OF MERGER by and among MOBIUS ACQUISITION, LLC, MOBIUS ACQUISITION MERGER SUB, INC., and PEERLESS SYSTEMS CORPORATION Dated as of December 22, 2014 TABLE OF CONTENTS Page ARTICLE I THE OFFER AND THE MERGER 2 Section 1.1 The Offer 2 Section 1.2 Company Actions 4 Section 1.3 Top-Up Option 5 Section 1.4 Directors 7 Section 1.5 The Merger 8 Section 1.6 Closing 8 Section 1.7 Effective Time; Effects of the Merger 8 Section 1.8 Certificate of Incorporation and Bylaws 9 Section 1.9 Board of Directors 9 Section 1.10 Officers 9 ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK; EXCHANGE OF CERTIFICATES 9 Section 2.1 Effect on Securities 9 Section 2.2 Exchange of Certificates 10 Section 2.3 Stock Options; Company Restricted Stock 12 Section 2.4 Withholdings 13 Section 2.5 Lost Certificates 13 Section 2.6 Dissenting Shares 13 Section 2.7 Transfers; No Further Ownership Rights 14 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 14 Section 3.1 Organization and Qualification; Subsidiaries 14 Section 3.2 Capitalization 14 Section 3.3 Authorization; Enforceability 15 Section 3.4 Noncontravention; Consents 16 Section 3.5 Financial Statements 16 Section 3.6 Information Supplied 16 Section 3.7 No Legal Proceedings 17 Section 3.8 Absence of Changes 17 Section 3.9 No Brokers 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB 17 Section 4.1 Organization and Qualification 17 Section 4.2 Capitalization of Acquisition Sub 17 Section 4.3 Authority; Enforceability 18 Section 4.4 Noncontravention; Consents 18 Section 4.5 Information Supplied 18 Section 4.6 Financial Capability 19 Section 4.7 No Legal Proceedings 19 Section 4.8 Absence of Certain Agreements 19 Section 4.9 Ownership of Company Common Securities 20 Section 4.10 DGCL Section 203 20 Section 4.11 Investment Intention 20 Section 4.12 No Brokers 20 Section 4.13 Solvency 20 - i - Section 4.14 Tray 3 Guaranty 21 Section 4.15 Management Agreements 21 Section 4.16 Acknowledgement of Disclaimer of Other Representations and Warranties 21 ARTICLE V COVENANTS AND AGREEMENTS 21 Section 5.1 Conduct of Business by the Company Pending the Merger 21 Section 5.2 Merger without a Stockholders’ Meeting 24 Section 5.3 Appropriate Action; Consents; Filings 24 Section 5.4 Access to Information; Confidentiality 25 Section 5.5 Go-Shop; Non-Solicitation; Acquisition Proposals 25 Section 5.6 Directors’ and Officers’ Insurance 30 Section 5.7 Notification of Certain Matters 31 Section 5.8 Public Announcements 32 Section 5.9 Employee Matters 32 Section 5.10 Conduct of Business by Parent Pending the Merger 32 Section 5.11 Financing 32 Section 5.12 Acquisition Sub 33 Section 5.13 Rule 14d-10 Matters 33 Section 5.14 Rule 16b-3 Matters 33 Section 5.15 No Control of Other Party’s Business 33 ARTICLE VI CONDITIONS TO THE MERGER 34 Section 6.1 Conditions to the Obligations of Each Party 34 Section 6.2 Frustration of Conditions 34 ARTICLE VII TERMINATION, AMENDMENT AND WAIVER 34 Section 7.1 Termination 34 Section 7.2 Effect of Termination 36 Section 7.3 Company Termination Fee 36 Section 7.4 Parent Termination Fee 37 ARTICLE VIII GENERAL PROVISIONS 37 Section 8.1 Non-Survival of Representations, Warranties and Agreements 37 Section 8.2 Notices 37 Section 8.3 Interpretation; Certain Definitions 39 Section 8.4 Severability 39 Section 8.5 Assignment 39 Section 8.6 Entire Agreement 39 Section 8.7 No Third-Party Beneficiaries 40 Section 8.8 Governing Law 40 Section 8.9 Specific Performance 40 Section 8.10 Consent to Jurisdiction 40 Section 8.11 Counterparts 41 Section 8.12 WAIVER OF JURY TRIAL 41 Section 8.13 Company Disclosure Letter 41 Section 8.14 Amendment 41 Section 8.15 Waiver 42 Section 8.16 Expenses 42 ARTICLE IX DEFINITIONS 42 Section 9.1 Definitions 42 - ii - THIS AGREEMENT AND PLAN OF MERGER , dated as of December 22, 2014 (this “ Agreement ”), is made by and among Mobius Acquisition, LLC, a Delaware limited liability company (“ Parent ”), Mobius Acquisition Merger Sub, Inc., a Delaware corporation and a wholly owned subsidiary of Parent (“ Acquisition Sub ”), and Peerless Systems Corporation, a Delaware corporation (the “ Company ”). Certain capitalized terms used herein but not otherwise defined shall have the meanings set forth in ARTICLE IX . W I T N E S S E T H : WHEREAS , the respective boards of managers and directors of Parent, Acquisition Sub and the Company have approved the acquisition of the Company by Parent upon the terms and subject to the conditions and limitations set forth in this Agreement; WHEREAS , in furtherance of such acquisition, Parent proposes to cause Acquisition Sub to, make a tender offer (as it may be amended from time to time as permitted under this Agreement, the “ Offer ”) to purchase all the outstanding shares of Common Stock, par value $0.001 per share, of the Company (the “ Company Common Stock ”), at a price per share of Company Common Stock of $7.00 (such amount, and any other amount per share paid pursuant to the Offer and this Agreement, the “ Offer Price ”), net to the seller thereof in cash, without interest, upon the terms and subject to the conditions and limitations set forth in this Agreement; WHEREAS , following the Offer Closing and, if applicable, exercise of the Top-Up Option upon the terms and subject to the conditions set forth in this Agreement, Acquisition Sub will be merged with and into the Company (the “ Merger ” and together with the Offer, the Top-Up Option, if applicable, and the other transactions contemplated by this Agreement, the “ Transactions ”), whereby each issued and outstanding share of Company Common Stock not owned directly or indirectly by Parent, Acquisition Sub or the Company (other than Dissenting Shares), will be converted into the right to receive the Offer Price in cash, without interest; WHEREAS , Parent, Acquisition Sub and the Company acknowledge and agree that the Merger shall be effected pursuant to Section 251(h) of the General Corporation Law of the State of Delaware (the “
